Citation Nr: 0503487	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-30 718	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION


The veteran served on active duty from March 23, 1945 to 
October 15, 1945.  He died on July [redacted], 2001.  The appellant 
was the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 23, 1945 to October 15, 1945.

2.	On January 27, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Louis, Missouri, that the appellant, the veteran's widow, 
died on May [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant, the veteran's widow, died 
during the pendency of the appeal.  As a matter of law, 
appellant's claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor.  38 C.F.R. § 20.1106 (2004).


ORDER

The appeal is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


